      Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 1 of 20. PageID #: 9235




                                  MEMORANDUM IN SUPPORT

I.         PROCEDURAL HISTORY

           Defendants incorporate by reference the procedural history in the City’s motion for

summary judgment.

II.        STATEMENT OF FACTS

           Defendants incorporate by reference the statement of facts in the City’s motion for

summary judgment. Also relevant are affidavits composed by Det. Connor and Capt. Riley,

attached as Exhibits A and B, which confirm amongst other things that they acted in good faith,

did not have any personal animus towards Plaintiff, and were not upset or angry. (Affidavits at ¶

5; ¶ 7.)

III.       LAW AND ARGUMENT

           A.     Plaintiff Fails To Set Forth Any Viable 42 U.S.C. § 1983 Official Capacity
                  Claims Against Defendants.

           The claims against Det. Connor and Capt. Riley in their official capacities are subject to

the same analysis as a claim against the City. Leach v. Shelby Cty. Sheriff, 891 F.2d 1241, 1245

(6th Cir. 1989).       The Defendants incorporate by reference the official capacity law and

arguments set forth in the City’s motion for summary judgment.

           B.     Defendants Are Entitled To Qualified Immunity.

           Qualified immunity protects government officials performing discretionary functions

from civil liability “insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982). It turns on “the objective reasonableness of an official's conduct, as

measured by deference to clearly established law” and gives ample room for mistaken




                                                   1
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 2 of 20. PageID #: 9236




judgments, protecting “all but the plainly incompetent or those who knowingly violate the law.”

Id. Plaintiff has the burden of proof. McCloud v. Testa, 97 F.3d 1536, 1542 (6th Cir. 1996).

       Qualified immunity analysis involves three inquiries: (1) “whether, based upon the

applicable law, the facts viewed in the light most favorable to the plaintiff show that a

constitutional violation has occurred;” (2) “whether the violation involved a clearly established

constitutional right of which a reasonable person would have known;” and (3) “whether the

plaintiff has offered sufficient evidence to indicate that what the official allegedly did was

objectively unreasonable in light of the clearly established constitutional rights.” Feathers v.

Aey, 319 F.3d 843, 848 (6th Cir. 2003) (emphasis added). This inquiry “must be undertaken in

light of the specific context of the case.” Saucier v. Katz, 533 U.S. 194, 202 (2001). In this case,

there was no constitutional violation, and even if this Court finds that there was, any such right

was not clearly established.

               1.      Plaintiff’s constitutional right to create and maintain a fake police
                       Facebook page to intentionally mislead the public, if it exists, was not
                       clearly established.

       This case is unprecedented. There is no statutory or case law on point regarding the

constitutionality of Plaintiff’s actions – creating a fake Facebook page that was so similar to the

official page that it fooled and confused readers. Det. Connor, faced with this novel issue,

brought it to Dobeck for legal advice. Dobeck examined the facts and, in good faith, advised that

Plaintiff may have violated R.C. 2901.04(B), disrupting public services. Whether Dobeck’s

advice was correct is irrelevant. It is exactly this type of novel legal and factual decision that

qualified immunity is intended to protect.

       “A Government official's conduct violates clearly established law when, at the time of the

challenged conduct, the contours of a right are sufficiently clear that every reasonable official



                                                 2
    Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 3 of 20. PageID #: 9237




would have understood that what he is doing violates that right.” Ashcroft v. al-Kidd, 563 U.S.

731, 741 (2011). While a case directly on point is not required, “existing precedent must have

placed the statutory or constitutional question beyond debate.” Id.

        The Ashcroft Court noted that “[a]t the time of [the plaintiff’s] arrest, not a single judicial

opinion had held that pretext could render an objectively reasonable arrest pursuant to a material-

witness warrant unconstitutional.” Id. at 741. A right is “clearly established” only when it is

held by controlling authority or “a robust consensus of cases of persuasive authority.” Id. at

741–42.

        Plaintiff has generally cited First Amendment case law in his amended complaint and

motion to dismiss briefing. Of course, Plaintiff had a general right to free speech in 2016.

However, there was not a single case in the country that would have provided legal guidance in

light of the specific facts of this case.

                2.      Det. Connor and Capt. Riley are entitled to qualified immunity
                        because they acted reasonably under the circumstances.

        As detailed above, Det. Connor and Capt. Riley1 are entitled to qualified immunity on all

claims because Plaintiff’s right to create and maintain an intentionally deceptive police

department Facebook page was not clearly established at the time of the investigation. However,

even if it was, Det. Connor and Capt. Riley are still entitled to qualified immunity. Det. Connor

reasonably relied on the advice of counsel and Capt. Riley had no meaningful involvement in the

case other than assigning the case and reviewing the police report.




1
  Captain Riley had no meaningful involvement in the investigation and should be dismissed on
that basis alone. He acted reasonably in following the advice of Dobeck, issuing statements
through the media warning of the fake page, and also relying on a seasoned detective with a good
reputation to investigate the matter. He is entitled to qualified immunity on all claims.
                                                  3
     Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 4 of 20. PageID #: 9238




          Plaintiff’s fake Facebook page presented Det. Connor with a novel legal issue. The only

expert in this case has opined that not only did Det. Connor find himself presented with an

unprecedented situation, but that officers in an unexpected situation should do exactly what Det.

Connor did – seek legal advice – and rely on the good faith advice of a licensed attorney whom

the City employs for such purpose.2 The Supreme Court has strongly suggested, and other

Circuits have adopted as rule, that a police officer’s reliance upon legal advice cloaks him with

qualified immunity unless a reasonable officer would have known the advice to be incorrect.

          In Malley v. Briggs, 475 U.S. 335, 341 (1986), the Supreme Court considered a police

officer's entitlement to qualified immunity when he applied for an arrest warrant that was

approved by a magistrate but later found to lack probable cause. The Court found that the

magistrate's issuance of the warrant did not automatically shield the officer because a reasonable

officer would have known that the warrant, while true, could not constitute probable cause. Id.

at 345. The Court concluded that an officer “will not be immune if, on an objective basis, it is

obvious that no reasonably competent officer would have concluded that a warrant should issue;

but if officers of reasonable competence could disagree on this issue, immunity should be

recognized.” Id. at 341. Malley stands for the proposition that an officer applying for a warrant

must “minimize th[e] danger” of an unconstitutional arrest “by exercising reasonable

professional judgment” to be entitled to qualified immunity. Id. at 345. That is exactly what

Det. Connor did.

          Circuit courts “recognize the virtue in encouraging police, when in doubt to seek the

advice of counsel.” Kelly v. Borough of Carlisle, 622 F.3d 248, 255 (3d Cir. 2010). Every

Circuit that has considered the issue has concluded that an officer’s consultation with counsel



2
    See Ryan Affidavit, attached hereto as Exhibit C, at ¶¶ 138, 140, 145, 146, 149, 151.
                                                  4
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 5 of 20. PageID #: 9239




“and the purport of the advice obtained should be factored into the totality of the circumstances

and considered in determining the officer's entitlement to qualified immunity.” Cox v. Hainey,

391 F.3d 25, 34 (1st Cir. 2004). See also Kijonka v. Seitzinger, 363 F.3d 645, 648 (7th Cir.2004)

(pre-arrest consultation with a prosecutor may lend reasonableness to an officer's conclusion that

probable cause exists and, thus, may help to establish qualified immunity); E–Z Mart Stores, Inc.

v. Kirksey, 885 F.2d 476, 478 (8th Cir.1989) (legal advice can assist in “show[ing] the

reasonableness of the action taken” and, thus, assist in determining the existence vel non of

qualified immunity); Dixon v. Wallowa Cty., 336 F.3d 1013, 1019 (9th Cir.2003) (pre-seizure

consultation with a prosecutor is a factor to be considered in determining an officer's entitlement

to qualified immunity); Wadkins v. Arnold, 214 F.3d 535, 542 (4th Cir.2000) (same); Lavicky v.

Burnett, 758 F.2d 468, 476 (10th Cir. 1985) (“If the sheriff's duty is unclear, it should be a

defense that he relied upon the advice of the prosecuting attorney's office.”).

       Analogous to the case before us, in Cox a police department investigating the plaintiff’s

son for snowmobile thefts learned that he may have also been selling drugs. 391 F.3d at 27.

They set up a controlled drug buy, during which the plaintiff’s son told the informant “that his

father recently had returned from a ‘drug run’ to North Carolina and that he could have his father

procure ‘an eighth of marijuana’ for future purchase.” Id. The plaintiff’s home was searched

and the police found drugs and drug paraphernalia, though the plaintiff insisted that the drugs

were legally prescribed for his medical condition and the paraphernalia was not his. Id. at 27–

28. The defendant-police officer reviewed the evidence with an assistant district attorney, who

advised that it constituted probable cause to arrest the plaintiff. Id. at 28. The plaintiff was

arrested, but ultimately all charges were dropped and he sued the police officer among others

under § 1983. Id.



                                                 5
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 6 of 20. PageID #: 9240




       The question before the court was “whether the defendant had confronted particular

circumstances in which the application of general principles did not yield a certain answer and, if

that were the case, to determine whether the defendant had responded reasonably to that

idiosyncratic fact pattern.” Id. at 30. Relevant to this inquiry, the officer “took the precaution of

reviewing the known facts with the local prosecutor.”          Id. at 32. “[T]he assistant district

attorney's agreement with [the officer’s] preliminary assessment that probable cause existed

buttress[ed] the conclusion that [his] actions were objectively reasonable.” Id. The court saw no

need to decide whether probable cause existed, because, based in part on the advice of the

assistant attorney general, “at the time of the arrest, an objectively reasonable officer could have

concluded that the salmagundi of facts added up to probable cause.” Id. at 31–32.

       While the underlying crime charged is different, the facts of the instant case closely

mirror those of Cox. Det. Connor was presented with a novel legal issue – whether Plaintiff

broke the law by creating and maintaining a fake and intentionally misleading Facebook page.

He presented all of the facts to Dobeck, who advised him that probable cause existed to

investigate and charge Plaintiff. This Court need not decide whether probable cause existed to

confer qualified immunity to Det. Connor and Capt. Riley, because they took all reasonable steps

to protect Plaintiff’s constitutional rights and “at the time of the arrest, an objectively reasonable

officer could have concluded that the salmagundi of facts added up to probable cause.” Id. at 32.

Further, a magistrate, municipal judge, grand jury, county prosecutor, and trial court judge all

determined that there was probable cause for the charge.

       Another case that dictates dismissal is V-1 Oil Co. v. State of Wyo., Dep’t. of Envtl.

Quality, 902 F.2d 1482, 1484 (10th Cir. 1990). There, an agent of Wyoming’s Department of

Environmental Quality drove by a gas station and noticed that suspicious work was being done



                                                  6
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 7 of 20. PageID #: 9241




on its underground storage tanks. Id. He was refused permission to enter the property, so he

turned to an assistant attorney general to obtain a warrant allowing him to inspect it. Id. No

judge was available to issue the warrant, but the assistant attorney general advised the agent that

the Wyoming Environmental Quality Act authorized him to conduct a warrantless search. Id.

That evening, the agent, a police officer, and a city attorney conducted a warrantless search of

the gas station to take soil samples. Id. The gas station sued under § 1983 and the agent argued

that he had qualified immunity. Id.

        The court determined, based on a review of case law, that the assistant attorney general

did not have a reasonable basis to advise that a general statute like the Environmental Quality

Act permitted a warrantless search. Id. at 1488. However, it noted that the Environmental

Quality Act, specifically, had never faced scrutiny on this issue. Id. at 1488–89. Thus, it found

that the agent’s reliance on the assistant attorney general’s advice was an “extraordinary

circumstance” that conferred qualified immunity. Id. at 1488. “Whether reliance upon legal

advice bars … imputation to the defendant of constructive knowledge concerning the laws

allegedly violated by his conduct depends upon the circumstances of each case.” Id. at 1489

(quotation omitted). “Relevant factors include [1] how unequivocal, and specifically tailored to

the particular facts giving rise to the controversy, the advice was, [2] whether complete

information had been provided to the advising attorney(s), [3] the prominence and competence of

the attorney(s), and [4] how soon after the advice was received the disputed action was taken[.]”

Id. (citations omitted).

        The court in V-1 Oil Co. stressed the importance of the fact that no case had previously

determined whether the Environmental Quality Act, specifically, conferred the authority to

conduct a warrantless search. Id. It held that:



                                                  7
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 8 of 20. PageID #: 9242




       a reasonable officer in [the agent’s] position – that is, an officer who conducts a
       warrantless search on the same day he was advised by a fully informed, high-
       ranking government attorney that a particular statute, which had not yet been
       tested in any court, lawfully authorized that particular search – should not have
       been expected to have known that the search was unconstitutional.

Id. The agent had no reason to independently know whether his proposed course of action was

legal, and because he relied on the incorrect advice of a competent attorney “was prevented by

extraordinary circumstances from knowing the relevant legal standard.” Id.

       As discussed above, no case law had addressed whether Plaintiff’s actions were legal as

of 2016 (and to the present day). Even if Dobeck reached the wrong conclusion, Det. Connor

had no reason to independently know whether Plaintiff’s page was legal and acted reasonably by

relying on Dobeck’s advice.

       The V-1 Oil Co. factors favor finding that Det. Connor and Capt. Riley are entitled to

qualified immunity because they sought and acted on the advice of Dobeck.               While, as

established in the City’s motion, Dobeck was not a final policymaker, part of his job was to be

available as a resource for the officers when they faced unclear legal issues. The four V-1 Oil

Co. factors control and dictate dismissal. See York v. Purkey, 14 Fed.Appx. 628, 630 (6th Cir.

2001) (applying V-1 Oil Co. factors).

       Considering the first and second factors, Det. Connor provided Dobeck with a full

account of the facts, and his advice was thus “specifically tailored to the particular facts giving

rise to the controversy.” Id. The third factor is met because Dobeck has an impeccable record as

elected Law Director of Ohio’s seventh most populace city. Plaintiff was arrested soon after

Dobeck advised Det. Connor, making the fourth factor favorable as well. Even if Plaintiff’s right

to create an intentionally misleading police Facebook page was “clearly established” (even

though it was not) Defendants have demonstrated their right to qualified immunity.



                                                8
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 9 of 20. PageID #: 9243




       The First Circuit artfully explained why and how consultation with an attorney should

factor into a police officer’s qualified immunity: “[T]here is some room in the qualified

immunity calculus for considering both the fact of a pre-arrest consultation and the purport of the

advice received.” Cox, 391 F.3d at 35. “As a matter of practice, the incorporation of these

factors into the totality of the circumstances is consistent with an inquiry into the objective legal

reasonableness of an officer’s belief that probable cause supported an arrest.” Id. Thus, “[i]t

stands to reason that if an officer makes a full presentation of the known facts to a competent

prosecutor and receives a green light, the officer would have stronger reason to believe that

probable cause existed.” Id. Furthermore, “[a]nd as a matter of public policy, it make eminently

good sense, when time and circumstances permit, to encourage officers to obtain an informed

opinion before charging ahead and making an arrest in uncertain circumstances.” Id.

       Of course, “[r]eliance would not satisfy this standard if an objectively reasonable officer

would have cause to believe that the prosecutor’s advice was flawed, off point, or otherwise

untrustworthy.” Id. “Law enforcement officers have an independent duty to exercise their

professional judgment and can be brought to book for objectively unreasonable mistakes

regardless of whether another government official (say, a prosecutor or a magistrate) happens to

compound the error.” Id. at 35–36. As in Cox, “the advice that [Det. Connor and Capt. Riley]

received … was the kind that an objectively reasonable officer would be free to consider

reliable.” Id. at 36. “The undisputed facts indicate that [Det. Connor and Dobeck] reviewed the

available evidence fully and had a frank discussion about it. This discussion culminated in

[Dobeck’s] statement that he believed [Det. Connor and Capt. Riley] had probable cause to arrest

[Plaintiff].” Id. Finally, as in Cox, “there is nothing to suggest that [Dobeck] was operating in

bad faith.” Id.



                                                 9
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 10 of 20. PageID #: 9244




       The officers are entitled to qualified immunity. See Beasley v. City of Keizer, 525

Fed.Appx 549, 552 (9th Cir. 2013) (police officers entitled to qualified immunity for plaintiff’s

arrest when they reasonably relied on legal advice of district attorney regarding complex

statutory scheme and case law).

       C.      Plaintiff’s Constitutional Rights Were Not Violated.

       While Defendants are entitled to qualified immunity, and would thus not be liable even if

they inadvertently violated Plaintiff’s constitutional rights, no violation occurred here.

               1.      The First Amendment claims fail.

                       a.      Plaintiff had no First Amendment right to create a fake police
                               Facebook page and intentionally confuse the citizenry, which led
                               to a disruption of public services.

       In order to state a claim for First Amendment retaliation, Plaintiff must establish that: 1)

he engaged in a constitutionally protected activity; 2) Defendants’ adverse action caused him to

suffer an injury that would likely chill a person of ordinary firmness; and 3) that the adverse

action was motivated, at least in part, as a response to the exercise of his constitutional rights.

Bloch v. Ribar, 156 F.3d 673, 678 (6th Cir. 1998). The Sixth Circuit has explained that the third

prong requires a showing of retaliatory animus on part of the defendant. Kinkus v. Village of

Yorkville, 289 Fed.Appx. 86, 92 (6th Cir. 2008). Additionally, “[a] plaintiff in a retaliatory-

prosecution action must plead and show the absence of probable cause for pressing the

underlying criminal charges.” Hartman v. Moore, 547 U.S. 250, 252 (2006).

       Plaintiff’s fake police Facebook page was not protected speech. He disrupted the

functions of the City’s operations, violating R.C. 2909.04(B), as evidenced by the complaints

received from the public and then subsequent actions taken by city employees. He deliberately

perpetuated the ruse when he knew people were confused by removing comments questioning



                                                 10
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 11 of 20. PageID #: 9245




the validity of the fake page. The fact that Plaintiff also posted derogatory things about the

police cannot make constitutional otherwise unprotected speech. See Packingham v North

Carolina, 137 S. Ct. 1730 (2017) (“Specific criminal acts are not protected speech even if speech

is the means for their commission.”).

       Plaintiff also cannot prove the third prong of his First Amendment claim that a retaliatory

animus caused the injury, because: (1) there is no evidence in the record proving that

Defendants’ actions were retaliatory, and (2) there was probable cause to bring the charge as

affirmed by a magistrate, municipal court judge, grand jury, county prosecutor, and trial court

judge. These Defendant Officers did not act with retaliatory motive. (See Connor Affidavit, ¶ 5,

Riley Affidavit, ¶ 7.) There is no evidence in the record to the contrary.

       There was also probable cause for Plaintiff’s arrest. The inquiry as to whether probable

cause existed is not tantamount to an inquiry into whether Plaintiff was in fact guilty. “Probable

cause is defined as reasonable grounds for belief, supported by less than prima facie proof but

more than mere suspicion. . . . [T]he establishment of probable cause requires only a probability

or substantial chance of criminal activity, not an actual showing of such activity.” United States

v. McClain, 444 F.3d 556, 562-63 (6th Cir. 2005)Error! Bookmark not defined. (internal

quotations and citations omitted). “The quantum of proof required to establish probable cause is

significantly lower than that required to establish guilt.” Criss v. City of Kent, 867 F.2d 259, 262

n.1 (6th Cir. 1988)Error! Bookmark not defined.. There was probable cause to charge Plaintiff

under R.C. 2909.04(B). The citizen complaints show that the fake police page disrupted and

interrupted the function of the Police Department and other City departments. Critically, a

magistrate, municipal court judge, grand jury, county prosecutor, and trial court judge all found

that there was probable cause to prosecute Plaintiff under R.C. 2909.04(B). (ECF No. 86.) A



                                                11
    Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 12 of 20. PageID #: 9246




grand jury indictment generally establishes probable cause as a matter of law and defeats a

malicious prosecution claim. Webb v. United States, 789 F.3d 647, 659 (6th Cir. 2015). This

Court has previously found that only a defendant knowingly or recklessly presenting false

testimony to a grand jury to obtain the indictment can rebut a grand jury finding. (ECF No. 85,

citing Webb.)3

        It is expected that opposing counsel will argue that Det. Connor’s grand jury testimony

knowingly or recklessly presents false testimony. It does not. When Det. Connor gave grand

jury testimony on April 11, 2016, the case had already been bound over from the City of Parma

to the Cuyahoga County Prosecutor's Office, and the prosecution was in the hands of Cuyahoga

County, not Det. Connor or the City of Parma. The assistant prosecutor was John Gallagher,

who asked questions and was responsible for presenting the matter. The transcript lists Det.

Connor as simply a “witness.” (ECF No. 86-1.) Det. Connor responded to questions posed by

Mr. Gallagher, as well as direct questions by grand jury jurors.

        Det. Connor was candid in his testimony that the actual posts were silly, stating:

        He had stuff in there in regards to that the Parma Police Department would now
        be arresting residents for helping the - for anyone who helped feed the homeless
        people and would receive 60 days incarceration for that. He also had posted in
        regards to an event that the Parma Police Department was sponsoring in regards
        to teen abortions, and then there was yet another that we were accepting
        applications for employment and minorities need not apply. Just a sampling of
        what was put on this page.

(Id. at pp. 3–4.) A witness attempting to hide the fact that Novak may have meant this as a joke

or a prank would not have shared this information.



3
  This Court has also correctly found that “Grand jury witnesses have absolute immunity from §
1983 claims based on their testimony.” (Id., citing Rehberg v. Paulk, 566 U.S. 356 (2012).) But
Novak’s malicious prosecution claim is not based on Capt. Riley or Det. Connor’s grand jury
testimony, it is based on their prosecution of Novak. The grand jury testimony is relevant to
rebut the presumption of probable cause.” (ECF No. 85, PageID #: 4427.)
                                                12
    Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 13 of 20. PageID #: 9247




        Det. Connor also notes that the look of the fake page “mirrored our real page,” which is

indisputably true, as Novak purposefully copied the official police banner and official Parma

Police seal on his page. In fact, the transcript shows that the investigation was not based on Det.

Connor taking personal offense at the mocking language of the posts. Det. Connor squarely

addressed the issue on pages 6–7 of the testimony, stating that “there’s no issues” with respect to

the language Novak used about the police, and that the issue is Novak choosing to “mirror a

government page” and copy “our logo” to pass the page off as authentic. Det. Connor even

brought other satirical and mocking Facebook pages to the proceedings that, despite making fun

of the Parma Police, were never investigated nor taken down. Det. Connor stated that there was

no issue with respect to the First Amendment and that he did not believe the page was parody or

satire. This was his good faith belief based on Dobeck’s advice. (See Connor Affidavit, ¶¶ 2–5.)

This cannot be deemed to be objectively ‘false’ testimony that could defeat probable cause when

Cuyahoga County Prosecutor McGinty and the trial court judge independently reached the same

conclusions.4

        Indeed, in Webb, the statements that were deemed to present a question of fact on the

issue were different in kind. In that case an agent misrepresented the identity of a witness during

a drug deal. 789 F.3d at 665. In this case the factual representations by Det. Connor are true.

While Plaintiff may disagree with some of his legal conclusions with respect to parody, satire,

and the First Amendment, certainly those statements were made in good faith considering he was




4
  McGinty insisted he made an independent decision to prosecute the case and did not consider
the page protected speech. Judge Clancy denied a motion to dismiss on First Amendment
grounds, decided a First Amendment jury instruction was not warranted, and denied a Criminal
Rule 29 motion. (Amended Complaint, ECF No. 6-A, PageID # 1309-20; 1343; 1556-64.)


                                                13
    Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 14 of 20. PageID #: 9248




relying on the advice of Dobeck, and at this point he was aware that the Cuyahoga County

Prosecutor’s Office had decided to pursue the matter.5

        Furthermore, this case is unique because the grand jury indictment was not the only

finding during this process of probable cause. County Prosecutor McGinty testified he believed

the charge was warranted and decided to pursue it on his own. The trial judge denied a motion to

dismiss on First Amendment grounds, denied a motion during trial for a Crim.R. 29(A) judgment

of acquittal, and then let the matter go to a jury. (Amended Complaint, ECF No. 6-A, PageID #

1309-20; 1343; 1556-64.)       These additional findings during Plaintiff’s criminal trial also

establish probable cause as a matter of law, and cannot reasonably be attributed any alleged

dishonesty by Det. Connor. As a result there is probable cause as a matter of law.

                       b.      The prior restraint claims fails.

        Plaintiff cannot maintain a prior restraint claim. Typically, “[t]he term prior restraint is

used to describe administrative and judicial orders forbidding certain communications when

issued in advance of the time that such communications are to occur.” Alexander v. United

States, 509 U.S. 544, 550 (1993). “[M]ost prior restraint cases have public officials with the

power of pre-approval in common.” Connection Distrib. Co. v. Reno, 154 F.3d 281, 295 (6th

Cir. 1998).

5
 Opposing counsel may argue that Det. Connor was untruthful to Magistrate Fink when applying
for a warrant and point to an answer he gave to a purposefully misleading question based on a
series of assumptions that Det. Connor was instructed to make wherein Det. Connor stated that,
upon reflection, a statement he made to Fink “may” not have been true. Det. Connor did not lie
to Fink. He was emphatic on this point both during his deposition and in his errata. (Connor
depo, p. 300-02, the relevant pages are attached to the City’s motion; Connor Affidavit, Exhibit
1.) He was clear earlier in the deposition that he believed everything he told Fink was true at the
time and that he didn’t actually remember what he said to Fink that day. (Id. at 293.) Counsel
refused to acknowledge Det. Connor’s repeated statements that he did not remember the
conversation and that the question confused him. Magistrate Fink testified that Connor answered
all of his questions, and even after being told about the claims in this suit would have signed the
warrant and does not think Connor hid or misrepresented anything. (Fink depo, p. 81-87.)
                                                14
    Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 15 of 20. PageID #: 9249




        The Sixth Circuit questioned whether the letter Det. Connor sent to Facebook could

constitute an “administrative order” because Plaintiff alleged it was a demand. (ECF No. 52-2,

p. 14.) Discovery has shown this is not true. Plaintiff admitted in deposition that Det. Connor

simply “requested that this account be taken down,” and that Facebook was free to comply with

or ignore it. (Plaintiff depo, p. 134-35, Exhibit 7.) Indeed, the fake page violated the Facebook

terms of service as set forth fully in the City’s motion, so this was likely an easy decision. This

cannot be an administrative order sufficient to give rise to a claim.6

        The Sixth Circuit also found that Plaintiff plausibly alleged that Capt. Riley’s press

release could be a prior restraint because it “threaten[ed] to take legal action,” citing Bantam

Books, Inc. v. Sullivan, 372 U.S. 58, 67 (1963), but noting that the facts in that case were “more

extreme than what we have here.” (ECF No. 52-2, p. 15.) With the aid of discovery it is clear

that the facts in this case are not “close enough.” (Id.) The goal in Bantam Books was

censorship of objectionable books. In this case Capt. Riley said his intention was not even to get

the page taken down, “just to warn the public that this fake – that this was not us. Because,

again, like I was telling you earlier, this happened in real time. I don't know what's coming next.

I wanted people to know that's not us, that's not the Parma Police Department…” (Riley depo, p.

226-28.) Capt. Riley was “concerned” about what the then unknown author may have done next

because people thought it was the actual Parma Police Department operating the page. This

claim fails.



6
  The Sixth Circuit suggests that “because taking down the page would mean Novak could no
longer post critical comments about the police on his page, the letter and email to Facebook
could be administrative orders…” (ECF No. 52-2, p. 14-15.) Discovery has shown this is not
the case. Plaintiff was not in any way prohibited from criticizing the police on Facebook, he was
simply prohibited from purposefully seeking to fool readers as to which page was genuine. Det.
Connor even brought other criticisms of the Parma Police to the grand jury proceeding to prove
the prosecution was not based on some inability of Parma to take a joke or be criticized.
                                                 15
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 16 of 20. PageID #: 9250




                2.      Plaintiff’s Fourth Amendment claims fail.

                        a.      Defendants did not maliciously prosecute Plaintiff.

         To maintain his malicious prosecution claim, Plaintiff must show that: (1) a         criminal

prosecution was initiated against the plaintiff and defendants made, influenced, or participated in

the decision to prosecute; (2) a lack of probable cause for the prosecution; (3) a deprivation of

liberty apart from the initial seizure; and (4) the criminal proceedings were resolved in his favor.

Sykes v. Anderson, 625 F.3d 294, 308–09 (6th Cir. 2010) Error! Bookmark not defined.. The

malicious prosecution cannot be based on Defendants’ allegedly false grand jury and trial

testimony for which they are absolutely immune. Sanders v. Jones, 845 F.3d 721 (6th Cir.

2017).

         Plaintiff cannot prove even the first prong, which requires that a defendant made,

influenced, or participated in the decision to prosecute. Powers v. WallenError! Bookmark not

defined., E.D.Tenn. No. 3:12-CV-96, 2014 WL 1491213, at *14-15 (Apr. 15, 2014). “To be

liable for 'participating' in the decision to prosecute, the officer must participate in a way that

aids in the decision, as opposed to passively or neutrally participating.” Sanders, 845 F.3d at

731. There must be “some element of blameworthiness or culpability in the participation,” as

“truthful participation in the prosecution decision is not actionable.” Id. “It is absolutely clear . .

. that an officer will not be deemed to have commenced a criminal proceeding against a person

when the claim is predicated on the mere fact that the officer turned over to the prosecution

the officer's truthful materials.”   SykesError!        Bookmark   not    defined.,   625    F.3d    at

314 (emphasis sic).

         There is no evidence in the record that Defendants did anything more than relay truthful

information to Dobeck and the Cuyahoga County Prosecutor’s Office. Det. Connor consulted



                                                   16
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 17 of 20. PageID #: 9251




with Dobeck at every step and obtained warrants from neutral judges and magistrates, who were

free to ask him any question they wished or to decide that the charge was not warranted.

Cuyahoga County then took the matter to the grand jury and trial after being provided with

Connor’s entire file. (Connor Affidavit, ¶ 8.)

        Nor can Plaintiff establish the second prong because, as established above, there was

probable cause to prosecute him. McKinleyError! Bookmark not defined. v. City of Mansfield,

404 F.3d 418, 444-45 (6th Cir. 2005Error! Bookmark not defined.). Plaintiff’s malicious

prosecution claim fails.

                       b.     The unlawful search and seizure claim fails.

        As set forth above, the warrants were based on probable cause and signed by neutral

judicial officers, who were given sufficient descriptions of the investigation and were free to ask

any questions they wished. Det. Connor was truthful in his statements. Even after being cross-

examined exhaustively by opposing counsel and informed of the factual and legal claims in this

case, Magistrate Fink said that he would not have acted differently. (Fink depo, p. 81-87.) This

claim fails.

        D.     Plaintiff’s Conspiracy Claim Fails.

        Plaintiff claims that Det. Connor and Capt. Riley conspired to shut down his fake

Facebook page. Setting aside that Plaintiff deleted the page of his own volition after realizing

that it might be illegal, this claim must fail.        The Sixth Circuit recently applied the

“intracorporate conspiracy doctrine” to § 1983 suits, meaning that “members of the same legal

entity cannot conspire with one another as long as their alleged acts were within the scope of

their employment.” Jackson v. City of Cleveland, 925 F.3d 793, 818 (6th Cir. 2019). While

Plaintiff previously alleged that Defendants conspired with a “John Doe” from the Ohio Internet



                                                 17
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 18 of 20. PageID #: 9252




Crimes Against Children Task Force, he has not pursued his claim against any “John Doe,”

deposed anyone from the Task Force, or identified any additional defendant. Additionally, Det.

Connor testified that his only interaction with the Task Force was to get a phone number.

(Connor depo, p. 279.) This can hardly constitute conspiracy, so this claim must fail.

        E.     The Federal Privacy Protection Act Does Not Apply.

        The Federal Privacy Protection Act (“PPA”) provides that it shall be “unlawful for a

government officer or employee, in connection with the investigation or prosecution of a

criminal offense, to search for or seize any work product materials possessed by a person

reasonably believed to have a purpose to disseminate” it. 42 U.S.C. § 2000aa(a).

        The PPA's “suspect exception” applies where government officials “have probable cause

to believe that the target of the search has committed an offense, and the materials seized are

related to that offense.” Sennett v. United States, 778 F. Supp. 2d 655, 656 (E.D. Va. 2011),

aff'd, 667 F.3d 531 (4th Cir. 2012). As stated by S.H.A.R.K. v. Metro Parks Serving Summit

Cty., 499 F.3d 553, 566–67 (6th Cir. 2007): “The goal of the [PPA] is to protect innocent third

parties…” Thus, the “suspect exception” serves the goal of the statute because it allows for the

search of a suspect’s things rather than innocent third-parties. Id.

        The statute does not apply to the targets of investigations themselves, like Plaintiff. Id. at

567. Further, Plaintiff’s fake page does not affect “interstate or foreign commerce,” and the

materials cannot be said to be “work product.” Moreover, the suspect exception applies. The

claim fails.

        F.     The State Law Claims Fail.

        The Sixth Circuit concluded that all state claims against Defendants are analyzed under

R.C §2744.03(A)(6)(b), which “insulates police officers from liability unless their actions were



                                                 18
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 19 of 20. PageID #: 9253




taken with malicious purpose, in bad faith, or in a wanton or reckless manner.” (ECF No. 52-2,

p. 20.) As set forth in the qualified immunity section of this brief, Det. Connor and Capt. Riley

acted in good faith, and their actions fall far short of stating an actionable state claim.

        G.      The Supervisor Liability Claim against Capt. Riley fails.

        Plaintiff alleges that Capt. Riley is liable for failing to properly supervise Det. Connor.

The standard for such claim is stringent.          “At a minimum a plaintiff must show that the

[supervisor] at least implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct of the offending officers.” Dillingham v. Millsaps, 809 F. Supp. 2d

820, 844 (E.D. Tenn. 2011).

        Plaintiff cannot establish unconstitutional conduct by Det. Connor. Even if he did, he has

not shown “specific, affirmative acts” by Capt. Riley that encouraged or condoned any wrongful

conduct. Id. at 845. Capt. Riley talked to Dobeck initially and assigned the case, but was not

involved in the charging decision, arrest decision, or the search warrants in this matter. He

approved the report of Det. Connor which was sent to the County Prosecutor because it appeared

to be in order and was consistent with advice from Dobeck. (Riley Affidavit, ¶ 6.) Capt. Riley

believed that Det. Connor is an experienced, honest detective. (Id. at ¶2.) The claim fails.

        H.      The Punitive Damage Claims Should Be Dismissed.

        A     plaintiff    who      proves     a     cause     of     action    under         § 1983 may

recover punitive damages where the plaintiff is entitled to an award of compensatory damages,

even if nominal, and the “defendant's conduct is shown to be motivated by evil motive or intent,

or when it involves reckless or callous indifference to the federally protected rights of others.”

Blair v. Harris, 993 F. Supp. 2d 721, 732–33 (E.D. Mich. 2014), citing Smith v. Wade, 461 U.S.




                                                   19
  Case: 1:17-cv-02148-DAP Doc #: 101-5 Filed: 11/13/20 20 of 20. PageID #: 9254




30, 56 (1983). There is no evidence of wronging on behalf of the officer Defendants, much less

evil or callous intent. This case does not merit punitive damages.

IV.    CONCLUSION

       For the forgoing reasons, Detective Connor and Captain Riley respectfully request that

the Court grant summary judgment in their favor as to each of Plaintiff’s claims, including

punitive damages.

                                                 Respectfully submitted,

                                                 /s/Steven D. Strang
                                                 D JOHN TRAVIS (0011247)
                                                 STEVEN D. STRANG (0085444)
                                                 GALLAGHER SHARP LLP
                                                 1215 Superior Avenue, 7th Floor
                                                 Cleveland, Ohio 44114
                                                 (216) 241-5310 (phone)
                                                 (216) 241-1608 (fax)
                                                 jtravis@gallaghersharp.com
                                                 sstrang@gallaghersharp.com
                                                 Attorneys for Defendants City of Parma, Kevin
                                                 Riley, and Thomas Connor


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of November, 2020 the foregoing was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. Mail. Parties may access this filing through the Court’s system.


                                                 /s/Steven D. Strang
                                                 D JOHN TRAVIS (0011247)
                                                 STEVEN D. STRANG (0085444)
                                                 Attorneys for Defendants City of Parma, Kevin
                                                 Riley, and Thomas Connor



                                                 20
